DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Amendment to application No. 17/251,888 filed on 12/27/2021.
3.	Claim 17 is cancelled.
Claims 1-15 were previously cancelled.
Claims 16, 21, 22, 25 and 29 have been amended.
Claims 16 and 18-30 now remain pending.
Claims 16 and 29 are independent claims.
Claim Objections
4.	Prior objection is overcome by claim amendments.
Drawings
5.	Prior objection is overcome by corrections.
Claim Interpretation   

6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “update unit” in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112 
8.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

9. 	Claim 30 is rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 30 recites the limitation "when those are brought" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	Claim 30 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory and/or abstract subject matter.  
	Claim 30 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because claim 30 recites “a computer program product …” that has been reasonably interpreted as a computer program, software, listing per se (see paragraph [0001] of the specification).  Claim 30 recite the “a computer program product …” which does not fall within at least one of the four claim 30 is rejected as non-statutory – see MPEP 7.05.01.  
12.	Claims 16-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 16 and 29 recites reading out the transmitted configuration information and selecting an update.  
The limitation of reading out the transmitted configuration information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer” language, “reading out” in the context of this claim encompasses the use mentally reading configuration information. Similarly, the limitation of selecting an update, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a computer” language, “selecting” in the context of this claim encompasses the user mentally selecting an update. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
i.e., as a generic processor performing a generic computer function of transmission and executing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor for transmission of a combined data packet, executing the selected update and a security element is supplied as a circuit card amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claims 18-28 and 30 do not remedy the deficiencies of claims 16 and 29 and are also rejected as non-statutory.

Response to Arguments
13.	Applicant’s arguments with respect to newly amended independent claims 16 and 29 and claims 18-28 and 30 on pages 6-14 of the response have been fully see Li (Art of record) as applied below, as they further teach such use.
Applicant contends with respect to claims 16 and 29 (p. 7, last para. – p. 9, 2nd para.) that “the claims do not recite a mental process because the steps of the claims, under a broadest reasonable interpretation, are not practically performed in the human mind but for the recitation of generic computer components”.  Examiner respectfully disagrees; as noted above and below “the limitation of reading out the transmitted configuration information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer” language, “reading out” in the context of this claim encompasses the use mentally reading configuration information. Similarly, the limitation of selecting an update, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a computer” language, “selecting” in the context of this claim encompasses the user mentally selecting an update. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of  – transmission of a combined data packet, executing the selected update i.e., as a generic processor performing a generic computer function of transmission and executing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor for transmission of a combined data packet, executing the selected update and a security element is supplied as a circuit card amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible”.
		Applicant contends with respect to claims 16, 18-25, 27, 29 and 30 (p. 9, 4th para. – p. 10, 3rd para.) that “while the rejection of claim 17 argues that it would be obvious to apply the method of Macdonald as modified by Almeida to a UICC according to DE 102016201361 (ZA), this ignores the understanding in the art that an update server has to know the individual end devices including their operating system version for updating a UICC” – (p. 10, 3rd para.).  Examiner respectfully disagrees; the features with respect to which the Applicant relied upon (i.e. “an update server has to know the individual end devices including their operating system version for updating a UICC”) is not recited In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant contends with respect to claims 16, 18-25, 27, 29 and 30 (p. 10, last para. – p. 10, 3rd para.) that “one skilled in the art considering the Macdonald, Almeida and Li would find no reason for the proposed combination”. Examiner respectfully disagrees; as noted below it would be totally acceptable to enhance Macdonald with the features of Almeida and Li, because Macdonald, Almeida and Li are analogous art; they are from the same field of endeavor, software/firmware updates (emphasis added). For example, Macdonald’s ways, even using “update packages…” is (1) his ways to get the best solution; and (2) the plain language of the claim merely called for “transmission… reading…. selecting … executing… suppling”… which does not require and/or exclude Macdonald’s ways.

Claim Rejections - 35 USC § 103

14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 16, 18-25, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Macdonald et al., US 2014/0173579 (hereinafter Macdonald) in view of Almeida et al., U.S. Patent No. 7,219,343 (hereinafter Almeida) in view of Li et al., DE 102016201361, (hereinafter Li). 
gards to claim 16, Macdonald teaches: 
A method for efficiently distributing embedded control commands to a security element of a mobile end device, comprising (p. 1, [0001], see updating software and/or firmware on utility node devices, such as smart utility meters, control devices, sensors, etc.), (p. 3, [0027, see validation criteria to be satisfied in order to apply one or more update items… the validation criteria may include validation data, such as a hash value. A unique update item identifier identifying an update item) and (p. 9, second column, lines 25-29, see determining a level of compliance with the one or more validation checks, wherein the software and/or firmware of the utility node is updated based at least in part on the level of compliance with the one or more validation check). 
data-technical transmission of a combined data packet having several updates for the security element (p. 9, second column, lines 54-56, see receiving an update package including a plurality of update items for updating different types of utility node software and/or utility node firmware) and (p. 9, second column, lines 8-15, see the update package is received along with package description data describing the plurality of update items, the package description data identifying at least one of a type of device to which one of the plurality of update items is to be applied, a version of one of the plurality of update items, or a prerequisite update item to be applied before one of the plurality of update items is applied). 
configuration information from a server to the mobile end device (p. 9, second column, lines 8-15, see the update package is received along with package 
reading out the transmitted configuration information by the security element of the mobile end device (p. 9, second column, lines 16—19, see the one or more of the plurality of update items to apply to the utility node are identified based at least in part on the package description data).
selecting an update in dependence on the read out configuration information and an actual configuration of the security element (p. 9, second column, lines 16—19, see the one or more of the plurality of update items to apply to the utility node are identified based at least in part on the package description data). 
Macdonald doesn’t explicitly teach:
executing the selected update by the security element to adjust present control commands of the security element.
However, Almeida teaches such use: (column 1, line 61- column 2, line 17, see firmware update code and a firmware update utility are provided to the primary node… Once the update code is distributed, the boot node would then have each of the service processors restart their respective systems. During the restart, the node's BIOS would detect the presence of the firmware update code and force the node to boot the update code directly).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Macdonald and Almeida before him or her, to modify the system of Macdonald to include the teachings of Almeida, as a system for firmware updates and accordingly it would enhance the system of Macdonald, which is focused on firmware updates, because that would provide Macdonald with the ability to execute updated changed firmware as suggested by Almeida (column 1, line 61- column 2, line 17, column 6, lines 52-60).   
Macdonald and Almeida, in particular Macdonald doesn’t explicitly teach: 
the security element is supplied as a universal integrated circuit card UICC or an embedded universal integrated circuit card eUICC.
However, Li teaches such use: (Abstract, see Disclosed herein is a technique for updating firmware of an embedded universal integrated circuit card (eUICC) included in a mobile device) and (p. 3, [0019], see this may, for example, involve an interface with an external device - such as a manufacturer or administrative unit of the eUICC / mobile device - and involve secure downloading of firmware updates specific to the eUICC / mobile device). 
Macdonald, Almeida and Li are analogous art because they are from the same field of endeavor, firmware updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Macdonald, Almeida and Li before him or her, to modify the system of Macdonald and Almeida, in particular 

In regards to claim 18, Macdonald doesn’t explicitly teach:
the embedded control commands are supplied as firmware.
However, Almeida teaches such use: (column 1, line 61- column 2, line 17, see firmware update code and a firmware update utility are provided to the primary node… Once the update code is distributed, the boot node would then have each of the service processors restart their respective systems. During the restart, the node's BIOS would detect the presence of the firmware update code and force the node to boot the update code directly.
Macdonald and Almeida are analogous art because they are from the same field of endeavor, firmware updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Macdonald and Almeida before him or her, to modify the system of Macdonald to include the teachings of Almeida, as a system for firmware updates and accordingly it would enhance the system of Macdonald, which is focused on firmware updates, because that would provide Macdonald with the ability to execute updated changed firmware as suggested by Almeida (column 1, line 61- column 2, line 17, column 6, lines 52-60).   

claim 19, Macdonald teaches: 
each update supplies an independent adjustment of a base platform of the security element (p. 3, [0027], see information identifying a software, firmware, and/or hardware resource to which an update item is to be applied. This information may include a name or other identifying information of a file to be replaced), (p. 1, [0013], see the multiple update items of the update package may comprise delta files that contain differences between different types of software/firmware) and (p. 3, (p. 3, [0026], see in some instances, an update item of the update package 112 may comprise a delta file that contains differences between different versions of the software/firmware, such as sequential versions of the software/firmware. Here, the particular version of the software/firmware may be represented by the update item. A delta file may be relatively small in size in comparison to a full version of software/firmware. To illustrate, if version 3 of an operating system includes a new module, but is otherwise the same as version 2 of the operating system, the update package 112 may include a delta file that includes only the new module. By including different versions of software/firmware in the package 112 and/or representing the different versions with delta files in the package 112). 

In regards to claim 20, Macdonald teaches: 
 each update has at least one optional feature of an adjustment (p. 1, [0012], see in particular implementations, the utility node device may receive the update package and selectively install one or more of the multiple update items based on a type of the software/firmware that is currently installed on the device) and (p. 3, [0038], see the 

In regards to claim 21, Macdonald teaches: 
 the configuration information supplies an indication of one or more of a compatible hardware platform and a compatible operating system (p. 9, second column, lines 8-15, see the update package is received along with package description data describing the plurality of update items, the package description data identifying at least one of a type of device to which one of the plurality of update items is to be applied, a version of one of the plurality of update items, or a prerequisite update item to be applied before one of the plurality of update items is applied).

In regards to claim 22, Macdonald teaches: 
 the configuration information describes the updates with reference to one or more of present updates, version, compatibility, availability and memory space requirements (p. 9, second column, lines 8-15, see the update package is received along with package description data describing the plurality of update items, the package description data identifying at least one of a type of device to which one of the plurality of update items is to be applied, a version of one of the plurality of update items, or a prerequisite update item to be applied before one of the plurality of update items is applied).

In regards to claim 23, Macdonald teaches: 


In regards to claim 24, Macdonald teaches: 
non-selected updates are discarded (p. 3, [0038], see the service 106 may select an update item to update the operating system from version 2 to version 3 and leave out an update item to update the operating system from version 1 to version 2).

In regards to claim 25, Macdonald doesn’t explicitly teach:
the adjustment of present control commands comprises one or more of overwriting, supplementing, changing and expanding control commands.
However, Almeida teaches such use: (column 1, line 61- column 2, line 17, see firmware update code and a firmware update utility are provided to the primary node… Once the update code is distributed, the boot node would then have each of the service processors restart their respective systems. During the restart, the node's BIOS would detect the presence of the firmware update code and force the node to boot the update code directly).
Macdonald and Almeida are analogous art because they are from the same field of endeavor, firmware updates.


In regards to claim 27, Macdonald teaches: 
the updates have security- critical control commands (p. 3, [0027], see validation criteria to be satisfied in order to apply one or more update items… the validation criteria may include validation data, such as a hash value. A unique update item identifier identifying an update item). 

In regards to claim 29, Macdonald teaches: 
An update arrangement for efficiently distributing embedded control commands to a security element of a mobile end device, having: (p. 1, [0001], see updating software and/or firmware on utility node devices, such as smart utility meters, control devices, sensors, etc.), (p. 3, [0027, see validation criteria to be satisfied in order to apply one or more update items… the validation criteria may include validation data, such as a hash value. A unique update item identifier identifying an update item) and (p. 9, second column, lines 25-29, see determining a level of compliance with the one or more validation checks, wherein the software and/or 
an interface adapted for the data-technical transmission of a combined data packet having several updates for the security element (p. 9, second column, lines 54-56, see receiving an update package including a plurality of update items for updating different types of utility node software and/or utility node firmware) and (p. 9, second column, lines 8-15, see the update package is received along with package description data describing the plurality of update items, the package description data identifying at least one of a type of device to which one of the plurality of update items is to be applied, a version of one of the plurality of update items, or a prerequisite update item to be applied before one of the plurality of update items is applied). 
configuration information from a server to the mobile end device; a processor unit (p. 9, second column, lines 8-15, see the update package is received along with package description data describing the plurality of update items, the package description data identifying at least one of a type of device to which one of the plurality of update items is to be applied, a version of one of the plurality of update items, or a prerequisite update item to be applied before one of the plurality of update items is applied).
reading out of the transmitted configuration information by the security element of the mobile end device (p. 9, second column, lines 16—19, see the one or more of the plurality of update items to apply to the utility node are identified based at least in part on the package description data).
for selection of an update in dependence on the read out configuration information and an actual configuration of the security element (p. 9, second column, lines 16—19, see the one or more of the plurality of update items to apply to the utility node are identified based at least in part on the package description data). 
Macdonald doesn’t explicitly teach:
an update unit adapted for execution of the selected update by the security element in order to adjust present control commands of the security element.
However, Almeida teaches such use: (column 1, line 61- column 2, line 17, see firmware update code and a firmware update utility are provided to the primary node… Once the update code is distributed, the boot node would then have each of the service processors restart their respective systems. During the restart, the node's BIOS would detect the presence of the firmware update code and force the node to boot the update code directly.
Macdonald and Almeida are analogous art because they are from the same field of endeavor, firmware updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Macdonald and Almeida before him or her, to modify the system of Macdonald to include the teachings of Almeida, as a system for firmware updates and accordingly it would enhance the system of Macdonald, which is focused on firmware updates, because that would provide Macdonald with the ability to execute updated changed firmware as suggested by Almeida (column 1, line 61- column 2, line 17, column 6, lines 52-60).   

the security element is supplied as a universal integrated circuit card UICC or an embedded universal integrated circuit card eUICC.
However, Li teaches such use: (Abstract, see Disclosed herein is a technique for updating firmware of an embedded universal integrated circuit card (eUICC) included in a mobile device) and (p. 3, [0019], see this may, for example, involve an interface with an external device - such as a manufacturer or administrative unit of the eUICC / mobile device - and involve secure downloading of firmware updates specific to the eUICC / mobile device). 
Macdonald, Almeida and Li are analogous art because they are from the same field of endeavor, firmware updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Macdonald, Almeida and Li before him or her, to modify the system of Macdonald and Almeida, in particular Macdonald, to include the teachings of Li, as a as a system for firmware updates, and accordingly it would enhance the system of Macdonald, which is focused on firmware updates, because that would provide Macdonald with the ability to utilize a UICC as suggested by Li (p. 3, [0019], p. 7, [0052]).      

In regards to claim 30, Macdonald teaches: 
A computer program product with control commands which execute the method according to claim 16 when these are brought to execution on a computer (p. 4, [0046], see certain functions and modules are described herein as being implemented by .

16.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Macdonald in view of Almeida in view of Li in view of Barzik et al., US 2018/0357429 (hereinafter Barzik). 
In regards to claim 16, the rejections above are incorporated respectively.
In regards to claim 26, Macdonald, Almeida and Li, in particular Macdonald doesn’t explicitly teach: 
the configuration information is stored at the beginning of the combined data packet.
However, Barzik teaches such use: (p. 2, [0022], see in some embodiments, firmware 118 is software embedded in adapter 116 that provides control of, or data manipulation in, adapter 116… In some embodiments, the packet parameters of a packet are located in the header of the packet).
Macdonald, Almeida, Li and Barzik are analogous art because they are from the same field of endeavor, firmware updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Macdonald, Almeida, Li and Barzik before him or her, to modify the system of Macdonald, Almeida and Li, in particular Macdonald, to include the teachings of Barzik, as a system for secure data, and accordingly it would enhance the system of Macdonald, which is .      

17.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Macdonald in view of Almeida in view of Li in view of Jones et al., US 2014/0189610, (hereinafter Jones). 
In regards to claim 16, the rejections above are incorporated respectively.
In regards to claim 28, Macdonald, Almeida and Li, in particular Macdonald doesn’t explicitly teach: 
the mobile end device does not supply any language support.
However, Jones teaches such use: (Abstract, see a method providing for input of any script/language, on any computing device, mobile or otherwise by conveying Unicode characters to the computing device… provides for a universal platform-independent method to select each particular script/language, and requires no language-specific support on the computing device).
Macdonald, Almeida, Li and Jones are analogous art because they are from the same field of endeavor, firmware updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Macdonald, Almeida, Li and Jones before him or her, to modify the system of Macdonald, Almeida and Li, in particular Macdonald, to include the teachings of Jones, as a mobile input device, and accordingly it would enhance the system of Macdonald, which is focused on .      

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Seminario et al.,   20170220404  Updating Firmware 

Bandakka et al.,   US 9,213,537 	Firmware update with recovery
19.	Examiner, in light of the above submission maintains the previous rejections, and any new ground(s) of rejection is necessitated by Applicant’s amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

20.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Correspondence Information
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193